DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/536,740 in which claims 1-14 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Trademark or Trade Name as a Limitation in the Claim, claim 7 contains the trademark/trade name Caterpillar Where a. trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S...

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Aoki et al. (JP 2015147553A1).
In regard to claim 1, Aoki et al. discloses a radio-controlled seed planter comprising: 
a radio-controlled (RC) truck including a remote control module to cause the RC truck to be controlled remotely by a radio control unit (see Vehicle 1 and [0138]); and
a seeding unit coupled and installed in the RC truck to perform seeding work  (see at least Figs. 1 and 2) wherein the RC truck comprises:
 a main frame (see 11  (11R, 11L) in Figs. 5, 6 and see also [0031]);
a subframe (see arms 41 and 71 in Figs. 5 and 6, see also [0031]) formed to be spaced apart from the main frame;
an engine installed on the main frame (see [0023]);
a battery installed on the subframe, the battery being charged by the power of the engine (see at least [0127]);
driving units disposed on front and rear sides on both sides of the subframe, respectively, to drive wheels with electric power of the battery so as to produce driving power (see at least [0127]); and
(arm 73 see [0040], [0075]-[0077]). 

In regard to claim 2, Aoki et al. discloses wherein the driving unit comprises:
a wheel motor for providing power by electric power received from the battery; and a wheel coupled to a driving shaft of the wheel motor to rotate (see at least [0023], [0032], [0126], [0127], [0138] and Figs. 1, 3, 4, 7, 9, 10).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2015147553A1) in view of Kono et al.(JPH1118517A) .
In regard to claim 4, Kono et al. discloses wherein the seeding unit comprises:
a front frame (see 11 in Fig. 2)  joined to the rear of the RC truck;
side frames (13 in Fig. 2) formed on both sides of the front frame;
a plurality of seeding modules installed at predetermined intervals on connecting rods installed between the two side frames (see at least [0009] of page 10 to page 14  and Fig. 2);
(see motor M1 in Fig. 2); and
a compaction roller installed behind the side frames to compact ridges where seeds are sown by the seeding modules and provided on one side thereof with an encoder for detecting the number of revolutions thereof (see at least [0009] of page 10 to page 14  and Fig. 2).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aoki et al. with the disclosure of Kono et al. because such modification would provide a control unit designed to control at a set level the operating section height of a working machine such as a seeder, fertilizer applicator or agrochemical applicator mounted on a traveling vehicle such as a tractor.

9.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2015147553A1) in view of  Kono et al. (JPH1118517A) as applied to claim 4 above and further in view of  Asano et al. (JP 2002223612A).
In regard to claim 5, Kono et al. discloses wherein the seeding module comprises:
a mounting part through which the connecting rods penetrate (see Fig. 2);
a hopper  (22 in Fig. 2) installed above the mounting part to store seeds for sowing;
(see at least [0009] of page 10 to page 14  and Fig. 2);
plows installed under the mounting part in a manner of descending and ascending to form seeding grooves in an upper surface of the ridges (see at least [0009] of page 10 to page 14  and Fig. 2); and
 soil covering and compaction means mounted resiliently5 behind the plows to cover seeds dropped into the seeding grooves by the seeding roller with soil (see at least [0009] of page 10 to page 14  and Fig. 2).
 	The combination of Aoki et al. and Kono et al. does not explicitly disclose
a roller sprocket installed at an outer end of a rotating shaft of the seeding roller and adapted to receive power via the driving means to rotate the seeding roller.
Asano et al. discloses the above limitation (see at least pages 27-28] and Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Aoki et al. and Kono et al. with the disclosure of Asano et al. in order to carry out hill seeding so that seeds are kept at a proper depth and a proper intrarow spacing in a field

 	In regard to claim 6, Kono et al. discloses wherein the driving means comprises:
 a driving motor (M1 in Fig.2) installed on one side of the side frame to drive in conjunction with the number of revolutions of the compaction roller, which is detected by the encoder (see at least [0009] of page 10 to page 14  and Fig. 2);

a driven sprocket installed at an opposite side of the power transmission shaft; and a roller chain connected between the driving sprocket and the driven sprocket to transmit power to the driven sprocket.
Asano et al. discloses the above limitation (see at least pages 27-28] and Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Aoki et al. and Kono et al. with the disclosure of Asano et al. in order to carry out hill seeding so that seeds are kept at a proper depth and a proper intrarow spacing in a field.

10.	Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2015147553A1) in view of Murray et al. (US 2017/0227969).
 	In regard to claims 8 and 9, while Aoki et al. disclose remotely controlling the planter in [0138], Murray et al. does not particularly disclose wherein the RC truck further comprises a camera unit for providing the radio control unit with image data obtained by photographing the surroundings; wherein the RC truck further comprises a GPS unit for receiving signals from GPS satellites and providing the current position to the radio control unit.
 	Murray et al. discloses the above limitations (see at least [0005], and [0029]).
.

Allowable Subject Matter
11.	Claim 3, and 10-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 3, the prior art of record fails to disclose:
“wherein the damper unit comprises:
 a damping rod protruding vertically upward from a top surface of the main frame and having an engagement ledge formed on a top end thereof;
a guide bushing provided to the subframe in such a manner that the damping rod penetrates through the guide bushing; and
a spring mounted between the engagement ledge formed on the top end of the damping rod and an upper end of the guide bushing to support the load to be applied to the main frame and to dampen vibration of the main frame when the RC truck travels.”.
In regard to claim 10-11, the prior art of record fails to disclose:
“wherein the seeding roller is made of electrically conductive synthetic resin such that static electricity generated by friction is discharged to the ground via the rotating shaft, the mounting part and the plows, which are made of metal.”
In regard to claim 12-14, the prior art of record fails to disclose:

wherein the vibration means comprises a rotating shaft installed inside the hopper with its both ends rotatably mounted on both side walls of the hopper; an actuating bar to be raised and lowered by rotation of the seeding roller by configuring such that one end of the actuating  bar is fixedly mounted on an outer end of a rotating shaft and the other end of the actuating bar is provided with a sliding roller to be inserted into a tooth groove of the roller sprocket mounted on the outer end of the rotating shaft of the seeding roller; and a vibration plate installed inside the hopper with its one  end fixedly mounted on the rotating shaft to shake seeds stored in the hopper up and down by means of reciprocation and rotation at a predetermined angle of the rotating shaft, which is caused by the actuating bar. “.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 2018/0338405 and US 2020/0015406 define general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661